Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 3 August 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] August: 3d 1775
May it Please your Excellency

This covers the observation of the day to this time.
Two ferry Boats Came on Shore at the ferry ways at 12 Last night with about 20 Passenger from Boston and the Signal upon Powder horn hill was Just Erected denoting more coming[.] am Just going down to the ferry.
Nothing Extraordinary Occurd Since I wrote Last I would beg leave to ask your Excellency whether I might attem[p]t to move the old wreck now on the ferry ways which greatly Obstructs

the Passenger in bringing up their good at Low water. I am your Excellencys Most obediant Humb. Servnt

Loammi Baldwin Liu. Col.

